NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                          FILED
                            FOR THE NINTH CIRCUIT
                                                                           NOV 06 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
EDWARD J. SAGER,                                 No. 13-36084

              Plaintiff - Appellant,             D.C. No. 4:12-cv-00102-RKS

       v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.

                    Appeal from the United States District Court
                            for the District of Montana
                     Keith Strong, Magistrate Judge, Presiding

                           Submitted November 4, 2015**
                                 Portland, Oregon

Before: KOZINSKI, FISHER and WATFORD, Circuit Judges.

      Edward Sager appeals the judgment of the district court affirming the

decision of the administrative law judge (ALJ) denying his application for social

security disability benefits. We have jurisdiction under 28 U.S.C. § 1291, we


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, see Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010), and we

affirm.

      1. The ALJ did not improperly reject the opinions of Sager’s treating

physicians. Dr. Peterson’s conclusory opinion that Sager was unable to work was

not a “medical opinion” but rather a question reserved to the ALJ. See 29 C.F.R.

§ 404.1527(d), (d)(1). The ALJ was not required to discuss every medical finding

in the records of Dr. Peterson and Dr. Kelly. See Howard ex rel. Wolff v. Barnhart,

341 F.3d 1006, 1012 (9th Cir. 2003). Nor was the ALJ required to credit Sager’s

subjective complaints merely because they were recorded in his physicians’

records. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir.

2004).

      2. The ALJ offered specific, clear and convincing reasons for rejecting

Sager’s testimony about the severity of his symptoms. See Lingenfelter v. Astrue,

504 F.3d 1028, 1035-36 (9th Cir. 2007). Sager failed to comply with treatment

recommendations to quit smoking, take prescribed medications, have epidural

injections, consistently perform a home exercise program and consider spinal cord

stimulation treatment. This noncompliance undermines his claims of debilitating

pain. See Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008); Burch v.

Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). The ALJ also found the medical


                                         2
evidence did not substantiate Sager’s subjective allegations of disabling

limitations. This too was a proper reason to discount Sager’s testimony. See

Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“While subjective pain

testimony cannot be rejected on the sole ground that it is not fully corroborated by

objective medical evidence, the medical evidence is still a relevant factor in

determining the severity of the claimant’s pain and its disabling effects.”).

      3. The ALJ did not pose an incomplete hypothetical to the vocational

expert. The hypothetical properly included only those limitations that the ALJ

found were supported by substantial evidence. See Robbins v. Soc. Sec. Admin.,

466 F.3d 880, 886 (9th Cir. 2006).

      AFFIRMED.




                                           3